DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 13-15, 19, 22, 27-28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (hereinafter Miller) (10,509,466) in view of Kim et al. (hereinafter Kim) (US 2020/0250470 A1).
Regarding claim 1:  Miller discloses one or more circuits (Figs. 1 and 2, glasses 31); to estimate a distance of an object to a camera (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23), based, at least in part, on changes made to a first image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) in order to substantially match (affine transform (homography), col. 37, ln. 18 through col. 38, ln. 23) a second image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23).
	Miller fails to specifically address to use one or more neural networks.
	Kim discloses to use one or more neural networks (In parallel with this calculation, the reference image acquired through the subject camera may be transferred to the object detection network 170. The object detection network 170 may apply at least one neural network operation to the reference image, to thereby detect the reference objects on the reference image, and then to thereby generate the reference object detection information including information on the reference objects. Herein, the object detection network 170 may be assisted by corresponding RPN, i.e., region proposal network., par. 59).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to use one or more neural networks in order to detect reference objects on the reference image as taught by Kim (par. 59).
Regarding claim 5:  Miller in view of Kim satisfy all the elements of claim 1.  Miller further discloses wherein the first image and the second image (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) are captured by a plurality of image capture devices (Fig. 1, cameras 68 and cameras 69).
Regarding claim 6:  Miller in view of Kim satisfy all the elements of claim 1.  Miller further discloses wherein the one or more circuits change the first image by transforming points in the first image to the second image by a homography (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples, (col. 37, ln. 18 through col. 38, ln. 23).
Regarding claim 8:  Miller discloses one or more processors (The computer 61 can include a central processing unit such as one or more micro processors (not shown), col. 3, ln. 32-34)); to estimate a distance of an object to one or more image capture devices (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23) based, at least in part, on changes made to a first image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) in order to substantially match (affine transform (homography), col. 37, ln. 18 through col. 38, ln. 23) a second image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23).
	Miller fails to specifically address to use one or more neural networks.
	Kim discloses to use one or more neural networks (In parallel with this calculation, the reference image acquired through the subject camera may be transferred to the object detection network 170. The object detection network 170 may apply at least one neural network operation to the reference image, to thereby detect the reference objects on the reference image, and then to thereby generate the reference object detection information including information on the reference objects. Herein, the object detection network 170 may be assisted by corresponding RPN, i.e., region proposal network., par. 59).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to use one or more neural networks in order to detect reference objects on the reference image as taught by Kim (par. 59).
Regarding claim 13:  Miller in view of Kim satisfy all the elements of claim 8.  Miller further discloses wherein the first image and the second image (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) are captured by a plurality of image capture devices (Fig. 1, cameras 68 and cameras 69).
Regarding claim 14:  Miller in view of Kim satisfy all the elements of claim 8.  Miller further discloses wherein one or more processors (The computer 61 can include a central processing unit such as one or more micro processors (not shown), col. 3, ln. 32-34)) change the first image by transforming all points in the first image to the second image by a homography, the homography relating two images of a planar surface captured at least in part by the first image and the second image (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23).
Regarding claim 15:  Miller discloses one or more circuits (Figs. 1 and 2, glasses 31); to estimate a distance of an object to a camera (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23) based, at least in part, on changes made to a first image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) in order to substantially match (affine transform (homography), col. 37, ln. 18 through col. 38, ln. 23) a second image of the object (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23).
	Miller fails to specifically address to help train one or more neural networks.
	Kim discloses to help train one or more neural networks (In parallel with this calculation, the reference image acquired through the subject camera may be transferred to the object detection network 170. The object detection network 170 may apply at least one neural network operation to the reference image, to thereby detect the reference objects on the reference image, and then to thereby generate the reference object detection information including information on the reference objects. Herein, the object detection network 170 may be assisted by corresponding RPN, i.e., region proposal network., par. 59).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include to help train one or more neural networks in order to detect reference objects on the reference image as taught by Kim (par. 59).
Regarding claim 19:  Miller in view of Kim satisfy all the elements of claim 15.  Miller further discloses wherein the first image and the second image (there is a left and right camera image, col. 37, ln. 18 through col. 38, ln. 23) are captured by a plurality of cameras (Fig. 1, cameras 68 and cameras 69).
Regarding claim 20:  Miller in view of Kim satisfy all the elements of claim 15.  Miller further discloses wherein the one or more circuits (Figs. 1 and 2, glasses 31) change the first image by transforming the first image to match the second image (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23).
Regarding claim 22:  The structural elements of apparatus claim 15 perform all of the steps of method claim 22.  Thus, claim 22 is rejected for the same reasons discussed in the rejection of claim 15.
Regarding claim 27:  Miller in view of Kim satisfy all the elements of claim 22.  The structural elements of apparatus claim 19 perform all of the steps of method claim 27.  Thus, claim 27 is rejected for the same reasons discussed in the rejection of claim 19.
Regarding claim 28:  Miller in view of Kim satisfy all the elements of claim 22.  Miller further discloses wherein the first image is changed by transforming all points in the first image to the second image by an affine transformation (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23).
Regarding claim 30:  Miller in view of Kim satisfy all the elements of claim 22.  Miller further discloses wherein the camera comprises a single camera (one or more cameras 68, col. 7, ln. 40).
Regarding claim 32:  Miller in view of Kim satisfy all the elements of claim 1.  Miller further discloses wherein the first image of the object substantially matches the second image of the object when the first image is transformed, according to a homography, into to the second image (If we are instead rendering mostly-verbatim from a stereo pair of physical 2D cameras: the cameras must have a large Depth Of Field, so that they can capture the entire scene in focus in every frame. They must also be well-mounted at a fixed and known relative position, with the ideal displacement corresponding to the average human inter-papillary distance of 63 mm. [3] using Stereo Correspondence, calculate a low-resolution z-buffer for the image. Express the z's in 1/meters. One common technique for stereo correspondence is: for each of the left and right images, extra a set of around 100 “keypoint features”, such as SIFT features. SIFT is a trusted algorithm because it is invariant to affine transforms of the image, which is great because with a stereo pair of cameras, one image is more-or-less an affine transform of the other, and the places where the pixels do not match are caused by ground-truth z buffer of the actual distances of the objects those pixels represent. by the affine transform method (homography) described above, change the perspective of both the left and right camera images so they look more-or-less like they are both coming from the one single imaginary camera located halfway between the two, in this change-of-basis, make sure you remember to transform the coordinates of the SIFT features as well as the image itself! for each SIFT feature in both images, assign it a partner that is its nearest neighbor in the *other* image. Heavily penalize y-distance, e.g. by a factor of 5, because the camera hardware is aligned and so y displacements of SIFT keypoints must be spurious. Additionally to compensate bar the spurious keypoints created by sensor noise, do not assign a feature a partner if the would-be partner is too far away (e.g, more than −40 pixels away in a 1080×720 image) for every feature that has a partner, make that a sample point in a sparse z-buffer. The z value in 1/meters corresponds proportionally to 1/(the distance from this SIFT feature to its partner, in meters). apply the inverses of the affine transforms that we applied to the camera images, getting us back to the camera's true vantage points. (Or just retrieve the original images from memory). Also apply these inverse transforms to the sparse z-buffer, giving us now the two original camera images as well as a left z-buffer and a right z-buffer expressed in the basis space of the two cameras themselves. for each of the left and right images: Gaussian blur every pair of the image in proportion to the delta_z (1/m)=abs((z-buffer[this x,y] in 1/m−(vergence z in 1/m)). Obtain the missing z-buffer contents by interpolating along the best-fit surface over the sparse samples., col. 37, ln. 18 through col. 38, ln. 23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664